Citation Nr: 1038093	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 13, 2005 
for establishment of service connection for carcinoma of the 
prostate.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran was diagnosed with prostate cancer and underwent a 
radical prostatectomy in 2001.  

2.  The Veteran's claim of entitlement to service connection for 
prostate cancer was received by the RO on October 13, 2005.  


CONCLUSIONS OF LAW

The criteria for entitlement to an effective date earlier than 
October 13, 2005, for the grant of service connection for 
carcinoma of the prostate have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In an October 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be provided 
by the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

Even if any notice deficiency is present, no VCAA notice is 
necessary, as the outcome of this claim depends exclusively on 
documents which are already contained in the Veteran's claims 
file.  The Court has held that a Veteran claiming entitlement to 
an earlier effective date is not prejudiced by failure to provide 
VCAA notice of the laws and regulations governing effective dates 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004); See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001).  Here, the Board finds that VA's 
duties to notify and assist are not applicable to this claim.  



Legal Criteria

With respect to claims of entitlement to service connection, the 
effective date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2) (2009).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  A claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  Any 
communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).

Analysis

In October 2005, the Veteran filed a claim for service connection 
of prostate cancer.  In a February 2006 rating decision, the RO 
granted service connection for prostate cancer, effective October 
13, 2005, the date of the claim.  In a May 2006 notice of 
disagreement, the Veteran asserted that he is entitled to a 
temporary 100 percent disability rating for the year after he 
underwent a radical retropubic prostatectomy in September 2001.  
The RO denied entitlement to an earlier effective date in a 
December 2006 statement of the case.  The Veteran perfected an 
appeal of this decision.  

A review of the record shows that the Veteran's claim for 
entitlement to service connection for prostate cancer was 
received by VA on October 13, 2005.  There is nothing in the 
record which shows the Veteran submitted anything to VA which 
manifested an intent to apply for VA benefits prior to October 
13, 2005.  Although the record includes private medical treatment 
records showing a diagnosis of carcinoma of the prostate in 
August 2001 and related surgery in September 2001, these 
treatment notes were associated with the claims file after the 
Veteran's 2005 claim.  Also, there is no evidence that the claims 
file is in any way incomplete.  

Accordingly, based upon a complete review of the evidence of 
record, the Board finds that the currently assigned effective 
date of October 13, 2005, is the earliest effective date 
assignable for the Veteran's service-connected carcinoma of the 
prostate.  Because the law, and not the facts, is dispositive of 
the issue, the Veteran has failed to state a claim upon which 
relief may be granted, and as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

Accordingly, the criteria for a total disability rating based on 
hospital treatment or convalescence for the Veteran's September 
2001 surgery are not met.  See 38 C.F.R. §§ 4.29, 4.30 (2009).  
These sections require that the hospitalization or convalescence 
periods be for a service-connected disability.  In this case, the 
Veteran's contention that he is entitled to a temporary total 
disability rating for a prostatectomy in September 2001 cannot 
prevail because he was not service-connected for carcinoma of the 
prostate prior to October 13, 2005.  Thus, the benefits sought on 
appeal cannot be granted prior to this date.  


ORDER

Entitlement to an effective date earlier than October 13, 2005, 
for the grant of service connection for carcinoma of the prostate 
is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


